Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection is based on amended claims filed 10/4/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US20060262419) in view of Horiuchi et al (EP1713114), further in view of Guillermo Alfredo Cornejo et al (WO2019152740).
Regarding claim 1, Harada teaches a method of bolus formation and detection with a microscope imaging system, the method comprising (see figure 1):
delivering immersion fluid (via 19 and 20) onto a front end of an objective (11) of the imaging system to form one or more boluses (24; see figure 1-2);
illuminating (via 5) at least a portion of each bolus (24);
detecting light from each illuminated bolus (via 2) to create detection data. Harada teaches the liquid is measured (paragraph 71 and 91) and recovered. However, Harada fails to specifically disclose illuminating the bolus to create detection data and determining a value representing a volume of each bolus using the detection data.
In a related field of endeavor, Horiuchi teaches a method of bolos formation comprising: delivering immersion fluid (LQ) onto a front end of an objective (PL,2) of the imaging system to form one or more boluses (LQ);illuminating (via 61) at least a portion of each bolus; detecting light from each illuminated bolus (via 62) to create detection data; and determining a value representing a size of each bolus using the detection data (paragraph 16, 18, 65 and 168). Paragraph 116 of Horiuchi also teaches the detector can determine the amount of the liquid. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Harada, to include this using illumination and detectors to determine a size or amount of a liquid to ensure the objective has enough liquid to produce quality images. 
Although, Horiuchi fails to specifically disclose the amount of the liquid is determining the volume. It would be reasonable to one ordinary skill in the art that 
Guillermo Alfredo Cornejo et al teaches method for determining a volume of liquid for use in biomedical systems wherein a light source configured to illuminate liquid droplet and light from the illuminated droplet is detected to create data which is then used to determine  a volume of the liquid (page 2 and page 22(paragraph 59)). Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to determine the volume of each bolus using detection data, since prior art droplet/bolus systems teach a illumination-detections methodology for determining volume of the fluids/droplets/bolus, and including volume determining system/method would ensure the objective produces an image where the amount liquid would not increase distortion in the output/observed image.
Regarding claim 2, the method of claim 1, wherein each of the one or more boluses (24) has a rounded outer surface forming an interface with air and intersected by an optical axis defined by the objective (11)- see paragraph 91. See also figure 8 of Horiuchi.
Regarding claim 3, Horiuchi further teaches the method of claim 1, the one or more boluses (LQ) being one or more previous boluses, the method further comprising repeating delivering with an adjusted volume of the immersion fluid to form one or more subsequent boluses, if the value(s) determined for one or more of the previous boluses meets one or more predefined criteria (size; paragraphs 54, 56,156, 158 and 168-177). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Harada, to include this method, to ensure the objective has enough liquid to produce quality images. 

Regarding claim 5, Horiuchi further teaches the method of claim 3, wherein delivering immersion fluid is performed using a fluid delivery system controlled by a processor (CONT), and wherein operation of the fluid delivery system is adjusted for formation of the one or more subsequent boluses (LQ) by the processor (CONT; paragraph 54), if the processor finds that the value(s) determined for the one or more previous boluses meets the one or more predefined criteria (paragraphs 119-131 and 168-177). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Harada, to include this method, to ensure the objective has enough liquid to produce quality images. 
Regarding claim 6, Harada teaches the method of claim 1, wherein the one or more boluses include a single bolus (24), the method further comprising:
comparing the value determined for the single bolus to one or more thresholds (Harada teaches the bolus is measured-paragraph 71 and 91). However Harada fails to specifically disclose adding more immersion fluid to the single bolus if comparing satisfies one or more predefined criteria.
Horiuchi teaches wherein the one or more boluses include a single bolus (LQ), the method further comprising: comparing the value determined for the single bolus to one or more thresholds (paragraphs 119-121) and adding more immersion fluid to the single bolus if comparing satisfies one or more predefined 
Regarding claim 7, Horiuchi further teaches the method of claim 6, wherein adding includes adding a volume of immersion fluid sufficient to overcome surface tension that retains the single bolus on the front end of the objective, such that at least a portion of the single bolus flows off the front end of the objective (paragraphs 168-177). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Harada, to include this method, to ensure the objective has enough liquid to produce quality images. 
Regarding claim 8, Harada teaches the method of claim 1, the method further comprising moving the objective(11)and a stage (13/18) of the imaging system relative to one another along a z-axis to create contact between immersion fluid of at least one of the boluses and a sample holder supported by the stage (paragraph 94). See also paragraph 157 of Horiuchi.
Regarding claim  9, Harada teaches the method of claim 8, the method further comprising capturing an image of a sample supported by the sample holder while a layer of immersion fluid from one of the boluses is sandwiched between the front end of the objective and the sample holder (see paragraphs 93-94).
Regarding claim 10, Harada-Horiuchi combination fails to specifically disclose the method of claim 1, the method further comprising signaling an error to user if the value determined for a bolus of the one or more boluses satisfies a predefined condition. Guillermo Alfredo Cornejo et al teaches signal an error to user (feedback signal) if the value is determined for bolus of the one or more boluses satisfying a predefined condition (volume or size deficient- page 3). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of 
Regarding claim 11, Harada teaches the method of claim 1, wherein illuminating (via 5) includes illuminating each bolus with light that propagates to the bolus along an illumination axis oriented obliquely or parallel to a horizontal plane (see figure 1). Also see figure 1 of Horiuchi (#61 is illuminator).
Regarding claim 12, the method of claim 11, wherein detecting (2) uses an optical sensor to detect light that has propagated from each bolus to the optical sensor. However, Harada fails to specifically disclose propagated from each bolos to the optical sensor without passing through the objective downstream of the bolus.
	Horiuchi teaches wherein detecting (62) uses an optical sensor to detect light that has propagated from each bolus to the optical sensor without passing through the objective downstream of the bolus (see figure 1, 8 and 9). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to have separate path ways for bolus detection and imaging. Additionally, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice
Regarding claim  13, Harada teaches he method of claim 11, wherein detecting (via 2) uses an optical sensor to detect light that has propagated from each bolus to the optical sensor via the objective(see figure 1).

Regarding claim 15, Horiuchi further teaches the method of claim 14, wherein detecting(via 62) uses an optical sensor to detect light that has propagated from the bolus (LQ)to the optical sensor (62) without passing through the objective (PL,2) downstream of the bolus (see figure 1). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as functional equivalent system for determining the bolus location and size. 
Regarding claim 16, Harada method of bolus formation and detection with a microscope imaging system, the method comprising:
signaling a fluid delivery system(14) to deliver immersion fluid (24) onto a front end of an objective (11) of the imaging system in order to form one or more boluses (24) each having a respective target size (see paragraphs 69,71,and 90-92);
illuminating a space that each bolus should overlap if the bolus has the target size (see figure 1); detecting light (via 2) from the illuminated space when each bolus is expected to be present in the space. Harada teaches the liquid is measured (paragraph 71 and 91) and recovered. However, Harada fails to specifically disclose determining a value representing a volume of each bolus based on the light detected.
In a related field of endeavor, Horiuchi teaches a method of bolos formation  and detection comprising: signaling a fluid delivery system(11) to deliver immersion fluid (LQ) onto a front end of an objective (PL,2) of the imaging system in order to form one or more boluses (LQ) each having a respective target size (see paragraphs 16,18, 65 and 168); illuminating a space (via 61) that each bolus should overlap if the bolus has the target size (see figure 1); detecting light (via 62) from size  each bolus based on the light detected.  
Paragraph 116 of Horiuchi also teaches the detector can determine the amount of the liquid. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Harada, to include this using illumination and detectors to determine a size or amount of a liquid to ensure the objective has enough liquid to produce quality images. 
Although, Horiuchi fails to specifically disclose the amount of the liquid is determining the volume. It would be reasonable to one ordinary skill in the art that an amount of the liquid can be a volume of liquid, as taught by Guillermo Alfredo Cornejo et al. 
Guillermo Alfredo Cornejo et al teaches method for determining a volume of liquid for use in biomedical systems wherein a light source configured to illuminate liquid droplet and light from the illuminated droplet is detected to create data which is then used to determine  a volume of the liquid (page 2 and page 22(paragraph 59)). Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to determine the volume of each bolus using detection data, since prior art droplet/bolus systems teach a illumination-detections methodology for determining volume of the fluids/droplets/bolus, and including volume determining system/method would ensure the objective produces an image where the amount liquid would not increase distortion in the output/observed image.
Regarding claim 17, Harada teaches a microscope imaging system with automated bolus formation and detection, the system comprising:
a stage (13/18) to support a sample holder
an objective (11);

a light source (5) configured to produce light to illuminate at least a portion of each
bolus;
at least one optical sensor (2) configured to detect light from each illuminated bolus to create detection data; and
a processor (6) configured to control operation of the fluid delivery system (14). Harada teaches the liquid is measured (paragraph 71 and 91) and recovered. However, Harada fails to specifically disclose a processor to determine a value representing a volume of each bolus using the detection data.
In a related field of endeavor, Horiuchi teaches a method of bolus formation and detection comprising
a stage to support a sample holder (see figure 1)
an objective (PL, 2);
a fluid delivery system (11) configured to deliver immersion fluid (LQ) onto a front end of the objective to form one or more boluses (see figure 1);
a light source (61) configured to produce light to illuminate at least a portion of each bolus;
at least one optical sensor (62) configured to detect light from each illuminated bolus to create detection data; and
a processor (CONT) configured to control operation of the fluid delivery system, and to determine a value representing a size of each bolus using the detection data (paragraphs 16, 18, 65 and 168). Paragraph 116 of Horiuchi also teaches the detector can determine the amount of the liquid. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Harada, to include this using illumination and 
Although, Horiuchi fails to specifically disclose the amount of the liquid is determining the volume. It would be reasonable to one ordinary skill in the art that an amount of the liquid can be a volume of liquid, as taught by Guillermo Alfredo Cornejo et al. 
Guillermo Alfredo Cornejo et al teaches method for determining a volume of liquid for use in biomedical systems wherein a light source configured to illuminate liquid droplet and light from the illuminated droplet is detected to create data which is then used to determine  a volume of the liquid (page 2 and page 22(paragraph 59)). Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to determine the volume of each bolus using detection data, since prior art droplet/bolus systems teach a illumination-detections methodology for determining volume of the fluids/droplets/bolus, and including volume determining system/method would ensure the objective produces an image where the amount liquid would not increase distortion in the output/observed image.
Regarding claim 18, the system of claim 17, wherein each bolus (24) has a rounded outer surface forming an interface with air and intersected by an optical axis defined by the objective(see paragraph 91 of Harada). See also figure 8 of Horiuchi.
Regarding claim 19, Horiuchi further teaches the system of claim 17, the one or more boluses being one or more previous boluses (LQ), wherein the processor (CONT) is configured to control delivery of an adjusted volume of immersion fluid (paragraph 54) by the fluid delivery system (11) to form one or more subsequent boluses, if the value(s) determined for one or more of the previous boluses meets one or more predefined criteria (size; paragraphs 54, 56,156, 158 and 168-
Regarding claim 20, Horiuchi further teaches the system of claim 19, wherein the processor is configured to control delivering immersion fluid for a different length of time and/or at a different rate of flow by the fluid delivery system for each of the one or more subsequent boluses relative to each of the previous boluses (size; paragraphs 54, 56, 119-131 and 168-177). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Harada, to include this method, to ensure the objective has enough liquid to produce quality images. 
Regarding claim 21, Harada teaches the method of claim 16, further comprising determining whether each bolus is detectably present based on the light detected (system initiating collection of the overflow from the tray). See also paragraphs of 54, 56,156, 158 and 168-177 of Horiuchi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180348247 teaches a method of determining the volume of droplet. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH